Judgment reversed upon questions of law and fact, and judgment directed in favor of the defendants dismissing the complaint, with costs, including costs of this appeal. Held, that the motion for the dismissal of the complaint should have been granted. The finding that the plaintiff entered into a contract with defendant’s testator to board and care for him, as found by the referee, is disapproved, and this court finds and decides that the evidence is insufficient to warrant any such finding, or that there is anything due or unpaid under any contract, express or implied, for the board of defendant.